The opinion of the Court was delivered by
Gibson, C. J.
It is an undoubted rule that a contract growing out of a transaction whose known tendency was to encourage a breach of the laws, is not to be enforced. For this reason it has been held, that an action is not maintainable for the price of drugs purchased by a brewer avowedly with a design to use them in violation of the provisions of a statute; or by an innkeeper for refreshments furnished to the defendant’s voters at an election. So an action has been held not to lie on a contract in reference to an illegal voyage, because the accessary follows the nature of its principal; or for the use and occupation of lodgings let with knowledge that they were to be used for purposes of prostitution. The only apparent exception to this, is the case of an action sustained for washing the clothes of a prostitute, knowing her to be such, on the humane principle that even a prostitute must have clean linen for honest purposes, and that it is impossible to distinguish the articles that are intended to be put to an impure use: but the principle of the exception has been qualified in respect to dresses furnished, by requiring it to appear that they were not delivered with a view to the business of prostitution, or with an expectation that they would be paid for out of the profits of it. These instances obviously point to the existence of a rule which inhibits the execution of a contract whose consideration was aid or ‘encouragement, however remote, of an act prohibited even by the common law; and where, as here, the act is prohibited by statute, the rule is still, if possible, more extensive in its consequences. “ Every contract,” said Lord Holt in Bartlett v. Vinor, Carth. 252, “ made for, or about, any matter or thing which is prohibited- and made unlawful by statute, is a void contract though the statute itself doth not mention that it shall be so, but only indicts a penalty on the defaulter.” The cases of each class, however, are clear and full to prove that where the services were rendered in a transaction which was itself an immediate and direct breach of the laws, an action for compensation cannot be maintained. The case of participation in an illegal voyage is full to the purpose. What is the office of a marker at an illicit billiard table ? He is an assistant at a prohibited game, and as much participant of its criminality as the supercargo is participant of the criminality of a voyage planned expressly for smuggling or trading with an enemy. He is not, as alleged, in the situation of an actor engaged to perform at an unlicensed theatre, or a servant employed at an unlicensed tavern, whose duty it is not to inquire into the conformity of the manager or owner to municipal regulations, and who is therefore not presumed to be informed of the want of it. Every game played for the sum charged for the table, *265which, to say nothing of the liquor occasionally played for, was invariably betted on the issue of the games kept by the plaintiff, was a flagrant breach of the laws, of which he was not ignorant. Even an actor at an unlicensed theatre, or the barkeeper of a tippling house, would be turned out of court if it appeared to have been the known intention of the manager or tavernkeeper to open his house in defiance of the laws. The contract therefore being unlawful, the direction to find for the defendant was entirely proper.
Judgment aflirmed.